UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-6280


DWAYNE DELESTON,

                Plaintiff - Appellant,

          v.

WARDEN MILDRED RIVERA, Federal Correctional Institution
Estill; CARLTON, Federal Correctional Institution Estill
Camp Administrator; LIEUTENANT YATES; LIEUTENANT BOWEN;
LIEUTENANT VINCENT; LIEUTENANT BUCKLER; CHIEF OF SECURITY
CAPTAIN NORM,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:11-cv-02968-DCN)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Deleston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwayne   Deleston    appeals      the     district   court’s   order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.     Deleston    v.       Rivera,    No.   6:11-cv-02968-DCN

(D.S.C. Jan. 17, 2012).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and      argument    would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                        2